DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on February 16, 2022 to the non-final Office action of November 30, 2021 is acknowledged.  The Office action on the currently pending claims 1 and 4-5 follows.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Tucker (Reg. No.63,120) on February 22, 2022.
See next page→

Claim 1 Ln.15: “extending from [the other]--another-- side of”.
Claim 1 Ln.20: “extending from [the other]--another-- side”.
Claim 4 Lns.5-6: “from [the other]--another-- side of the first part of --the-- first pin”.
Claim 4 Ln.12: “from [the other]--another-- side of the first part of --the-- second pin”.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device for the reasons provided in the non-final Office action of November 30, 2021.  In the amendments filed on February 16, 2022, Applicant amended independent claim 1 such that it recites the features of previously pending dependent claims 2 and 3 (now cancelled) in order to put the instant application in condition for allowance as noted in the previous Office action.
Applicant submitted an Electronic Terminal Disclaimer on February 16, 2022 in order to address the double patenting rejection made in the previous Office action.  The Electronic Terminal Disclaimer was also approved on February 16, 2022.  The double patenting rejection is hereby withdrawn.
Applicant further amended the drawings in order to address the drawing objection made in the previous Office action.  The amendment has been fully considered and accepted.  The drawing objection is hereby withdrawn.

See next page→

In the Written Opinion filed in the Korean Patent Office of November 2, 2020, the action does not provide a prior art rejection for claim 3 and merely concludes that the feature is a well-known technique in the art.  The Office notes that the references cited in the Written Opinion are references that were already considered in the IDS filed on 09/09/2020. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

See next page→

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/            Primary Examiner, Art Unit 2835